Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 canceled
Claims 9-12 new and pending 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki’2013 (PG Pub 2013/0059093 A1), in view of Anzaki (US Pat 6,328,857 B), and in further view Mahieu (PG Pub 2014/0099451 A1), and in further view of Suzuki’2012 (PG Pub 2012/0088701 A1), and in further view of Neerinck (US Pat 6,228,471 B1).
Consider Claim 9, Suzuki’2013 teaches the process of forming coating on steel/base (4) that is a conductive component with DLC film (21) on a support plate (9) (Figs. 1-2, [0049]), within plasma chamber (Fig. 1, [0010]). Suzuki’2013 teaches in Step (a), prior to forming DLC layer of Step (d), the cleaning of foreign material from the surface of base (4) using Ar and hydrogen plasma [0078], where the plasma process parameters within the plasma chamber having temperature of no more than 300℃ (encompassing 200-300℃) [0026] under pressure of 0.7-3 Torr (100 Pa-400 Pa) [0018]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Suzuki’2013 does not teach the support having polarity inversion including having a positive potential.
However, Anzaki is in the art of plasma coating of DLC onto substrate (Col. 6, lines 24-30), teaches the plasma chamber having DC bias (Col. 3, lines 62-65), and the capability of invert the polarity from negative polarity into positive polarity, including during the cleaning effect (Col. 4, lines 6-17).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Suzuki’2013 with Anzaki to invert polarity to eliminate the accumulation of charges on targets (Col. 4, lines 11-13).
The combined Suzuki’2013 (with Anzaki) teaches Step (b) having the process of ion bombardment forming a nitride layer (such as Silicon nitride) as mechanical support layer, prior to the DLC film (chemical support layer), as an intermediate layer on the substrate (Suzuki’2013, [0080]-[0081]), where the process of forming the DLC film (chemical support layer) includes the process of having the plasma reactor with parameters in the chamber having temperature of no more than 300℃ (encompassing 200-300℃) (Suzuki’2013, [0026]) under pressure of 0.7-3 Torr (100 Pa-400 Pa) (Suzuki’2013, [0018]), and voltage of about -1000 volt (Suzuki’2013, [0071]), additionally Susuki’2013 teaches the capability to use gases such as Ar, Hydrogen and HMDSO [0083]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Thus, the combined Suzuki’2013 (with Anzaki) teaches a mechanical support layer between the substrate and the chemical support layer, as taught above.
The combined Suzuki’2013 (with Anzaki) does not teach the used gases in forming the silicon nitride layer (mechanical support layer) of Step (b).
However, Mahieu is in the art of forming nitride layer in a DC plasma reactor (abstract) such as pulse DC plasma [0017], teaches the forming of nitride film (such as silicon nitride) [0040] on steel substrate in a temperature between 20-550℃ [0039], using gases such as Nitrogen, Argon [0037], and HMDSO (hydrocarbon gas) [0044], with film thickness of 2-1500 nm [0048].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Suzuki’2013 (with Anzaki) with Mahieu to form silicon nitride film using the above gases in a pulse DC plasma chamber, with reasonable expectation of success.
The combined Suzuki’2013 (with Anzaki with Mahieu) does not teach the repeating of Step (b) as to perform the claimed Step (c).
However, Suzuki’2012 is in the art of forming DLC film (400) (abstract), teaches the forming of intermediate layer (301) between the DLC layer (400) and the substrate (200) (Fig. 1), having steel substrate [0032], where the repeating intermediate layer is for forming an excellent adhesion between the DLC film and the substrate/base [0037], where nitride layer are used as layers with high adhesion [0008].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Suzuki’2013 (with Anzaki and Mahieu) with Suzuki’2012 to repeat Step (b) as the claimed Step (c) with the same process conduction to modify the topography of the intermediate layer, to achieve high and excellent adhesion between the DLC and the substrate [0037]. 
The combined Suzuki’2013 (with Anzaki and Mahieu and Suzuki’2012) teaches Step (d) of forming amorphous DLC layer (and/or chemical support layer) (Suzuki’2013, [0094]) using processing parameters such as having temperature of no more than 300℃ (encompassing 200-300℃) (Suzuki’2013, [0026]) under pressure of 0.7-3 Torr (100 Pa-400 Pa) (Suzuki’2013, [0018]), and voltage of about -1000 volt (Suzuki’2013, [0071]), and teaches processing gases such as Ar, Hydrogen, methane and HMDSO (Susuki’2013, [0083]) as liquid precursor [0055], with frequency of 200 Hz to 2 KHz having a cycle duty (connecting time) of not less than 5% (encompassing 75-90%) (Suzuki’2013, [0072]), where the DLC layer comprise metal (such as Ti, Co, Fe) (Suzuki’201, [0046]), where it would be obvious a metal radical was used during the DLC coating process, with reasonable expectation of success. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
The combined Suzuki’2013 (with Anzaki and Mahieu and Suzuki’2012) does not teach the repeating of Step (d), as to perform the claimed Step (e).
However, Neerinck is in the art of forming multilayers of DLC (DLN, diamond like nano composite) (abstract), teaches the forming of first layer (3) intermediate layer (5) and second layer (4) (Fig. 1), where those layers are doped with transitional metal  of groups IV-VII, such as Ti (Col. 2, lines 54-60). 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Suzuki’2013 (with Anzaki and Mahieu and Suzuki’2012) with Neerinck to process at least two layers as amorphous carbon film on top of chemical support layer (using Step d, and Step e) each having metal doped DLC, to provide with stack of layer that allow thicker coating with low stress and resist abrasion and wear forces (Col. 2, lines 37-40). 
The combined Suzuki’2013 (with Anzaki and Mahieu and Suzuki’2012 and Neerinck) teaches mechanical support layer (intermediate layer) of silicon nitride on direct contact with the substrate (conductive component), Suzuki’2013, [0080]), having diffusion layer (of 303) on the mechanical support layer (Suzuki’2012, Fig. 1), having chemical support layer (21) (Suzuki’2013), and an amorphous carbon film adhering to and on top of chemical support layer (of Neerinck).
Consider Claim 10, the combined Suzuki’2013 (with Anzaki and Mahieu and Suzuki’2012 and Neerinck) teaches having diffusion layer (of 302-305) on the substrate/steel (200) as a conductive component (Suzuki’2012, Fig. 1 and [0017]).
Consider Claim 12, the combined Suzuki’2013 (with Anzaki and Mahieu and Suzuki’2012 and Neerinck) teaches the chemical support layer/DLC film (21) with thickness ranging from 0.1-10 micron, including 1.2 micron (Suzuki’2013, [0050]), and where the chemical support layer/DLC layer (21) comprise Si, C and H (Suzuki’2013, [0054]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki’2013 (PG Pub 2013/0059093 A1), in view of Anzaki (US Pat 6,328,857 B), and in further view Mahieu (PG Pub 2014/0099451 A1), and in further view of Suzuki’2012 (PG Pub 2012/0088701 A1), and in further view of Neerinck (US Pat 6,228,471 B1), and in further view of Kashiwaya (US Pat 6,243,941 B1).
Consider Claim 11, the combined Suzuki’2013 (with Anzaki and Mahieu and Suzuki’2012 and Neerinck) teaches the diffusion layer (of 302-305) on the substrate/steel (200) as a conductive component, with each sublayer (such as 302) having thickness of several tens of micron (Suzuki’2012, Fig. 1 and [0017]), leading to having total of 240-360 micron, where the each of the four sublayer (302, 303, 304 and 305) having a range from 60-90 micron, and where the mechanical support layer (intermediate layer) of silicon nitride on direct contact with the substrate (conductive component), Suzuki’2013, [0080]), having diffusion layer (of 303) on the mechanical support layer (Suzuki’2012, Fig. 1), having chemical support layer (21) (Suzuki’2013), and an amorphous carbon film adhering to and on top of chemical support layer (of Neerinck). 
The combined Suzuki’2013 (with Anzaki and Mahieu and Suzuki’2012 and Neerinck) does not teach the claimed thickness of the silicon nitride layer.
However, Kashiwaya is in the prior art of forming lower protective layer (abstract), teaches the lower protective layer (20) made from materials such as silicon nitride (Col. 5, lines 10-16), where the lower protective layer (20) having a thickness range of 0.2-50 micron (Col. 5, lines 46-48).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Suzuki’2013 (with Anzaki and Mahieu and Suzuki’2012 and Neerinck) with Kashiwaya to have the silicon nitride layer (as a protective layer) with a 10 micron thickness, to provide with a desired balance between wear resistance and heat conductivity (Col. 5, lines 50-54).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,072,850. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 state:
“A conductive component coating, characterized in that it is produced by a process for coating a conductive component, the process for coating the conductive component being characterized in that the conductive component is in contact with a support, capable of undergoing polarity inversions within a plasma reactor and comprising the steps of:
a) cleaning of the surface of the conductive component by electron bombardment, wherein the gases in the plasma atmosphere are selected from the group consisting of hydrogen, oxygen, argon, nitrogen or a combination thereof, in a temperature range between 20 and 300° C. and a working pressure between 0.1 and 10 Torr, with positive potential support;
b) deposition of mechanical support in the conductive component
comprising gas ion bombardment selected from a combination of two or more gases of the group: hydrogen, oxygen, argon, nitrogen, methane, acetylene, or other ionizable hydrocarbon gas, in a temperature range between 200 and 650° C., working pressure between 0.1 and 10 Torr and voltage between −200 and −1000 V applied to the conductor component support;
c) topographic modification comprising gas ion bombardment selected from a combination of two or more gases of the group: hydrogen, oxygen, argon, nitrogen, methane, acetylene, or other ionizable hydrocarbon gas, in a temperature range between 200 and 650° C., working pressure between 0.1 and 10 Torr and voltage between −200 and −1000 V applied to the conductor component support;
d) deposition of the chemical support layer in the conducting component, by gas ion bombardment, wherein the gases are selected from the group consisting of gaseous or liquid precursors, containing elements with chemical affinity with the carbon, in a temperature range between 200 and 350° C., working pressure between 0.1 and 10 Torr, connected time of the plasma source between 75 and 90% of the time of a DC source pulse, which operates at a frequency of 50 to 150 kHz, and voltage between −300 and −1000 V applied to the conductor component support;
e) deposition of amorphous carbon layer on the surface of the chemical support layer by gaseous hydrocarbon ions bombardment, wherein the gases in the plasma atmosphere are selected from the group consisting of at least one liquid precursor with at least one metal radical or the combination of such precursor with at least one ionizable hydrocarbon gas and generating ions which are deposited on the component, in a temperature range of 200 to 350° C., working pressure between 1 and 3 Torr, connected time of the plasma source between 75 and 90% of the time of a DC source pulse, which operates at a frequency of 50 to 150 kHz and voltage between −300 and −1000 V applied to the conductive component support,
further characterized in that step b) comprises:
the formation of at least one mechanical support layer, by nitriding, cementation, carbonitriding, boreeting; or
the formation of at least one superficial enrichment diffusion layer with matrix hardening elements of the conductive component; or
a combination thereof,
wherein the coating comprises:
at least a first mechanical support layer, in direct contact with the surface of the conductive component;
at least one chemical support layer, between the mechanical support layer and an amorphous carbon layer; and
at least one amorphous carbon layer adhered to the chemical support layer”
Where this is disclose in claims 1 and 4.
Additionally, although, the Pat’850 does not explicitly disclose the “mechanical support layer, in direct contact with the surface of the conductive component”, it would be obvious for skilled person, that the processing of steps a-b, forming the “mechanical support layer” on a “conductive component”, that the “mechanical support layer” would be in direct contacts on the “conductive component”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718